DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 16-34 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 17 and 33 are objected to because of the following informalities:
The following changes should be made for grammatical purposes:
On line 2 of claim 17, insert --to-- after “configured”.
On lines 6 and 9 respectively of claim 33, insert --the-- after each occurrence of “wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17, 21, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010/057268, as cited by the Applicant and English translation provided by the Applicant.
As per claims 16-17, 21, 25, and 27, JP 2010/057268 discloses in Fig. 1 a method operating a device with a load circuit (e.g. motor 7) that generates a leakage current, the method and device comprising:
an EMC filter (e.g. line impedance stabilization network 2 which reduces noise (i.e. “EMC filter”)); a frequency converter (e.g. PWM inverter 6) coupled to the EMC filter; and a motor (e.g. motor 7) coupled to the frequency converter via a motor cable (The motor 7 is coupled to the inverter 6 via a cable as shown in Fig. 1.); and a leakage current compensator (e.g. control voltage source 8) comprising a leakage current detector (e.g. grounding capacitor 14 and protection circuit 15) and a compensation current generator (e.g. emitter follower circuit 10) configured to generate a compensation current that is directed against the leakage current and is overlaid on the leakage current in such a way that the leakage current is reduced (Last paragraph of page 6 and first paragraph of page 7 of Applicant’s English translation; As stated, grounding capacitor 14 detects a common mode voltage (i.e. “leakage current”) and is divided to capacitors 16-18. The divided voltage is then output from circuit 15 to common mode transformer 9 via amplifier 11 and emitter circuit 10. The voltage induced in the secondary winding of the transformer 9 (i.e. “compensation current”) is superposed on (i.e. “is overlaid on”) the common mode voltage in cable 3 and as a result the common mode voltage is canceled and the leakage current is compensated.);
as per claim 17, wherein the compensation current generator is configured to generate the compensation current to have substantially the same amplitude as the leakage current and to shift a phase of the compensation current with respect to the leakage current by 180 degrees (Abstract of Applicant’s English translation; Compensation voltage source 8 generates voltage that is an identical in magnitude and opposite in polarity (i.e. “shift a phase by 180 degrees”) to the common mode voltage.);
as per claim 21, wherein the leakage current compensator is installed in a unit upstream of the device (As shown in Fig. 1, the voltage source 8 is installed upstream of three wires 3 of the device in Fig. 1.); and
as per claim 25, wherein the leakage current compensator is integrated into the device and is supplied via a separate auxiliary voltage supply (e.g. power supply 12).
Allowable Subject Matter
Claims 18-20, 22-24, 26, and 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-34 are allowable.
As per claim 33, the closest prior art JP 2010/057268 discloses a device comprising all of the limitations recited therein (See above descriptions pertaining to claims 16-17 which has not been repeated for the sake of brevity.), EXCEPT wherein the compensation current generator comprises an amplifier and a capacitor network via which the compensation current can be fed to the individual phase of a multiphase system; and wherein the leakage current detector and the compensation current generator are arranged between a fault current circuit breaker and an EMC filter. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843